DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wiesener et al. (US 9,764,072) in view of Frey et al. (US 2013/0284928).
 Regarding claims 1, 14-16,  Wiesener discloses a pump  for delivering body fluids,  the pump comprising a pump casing and a rotor which is mounted in the pump casing (col. 4, lines 1-1-13); wherein the rotor comprises at least one a sensor  configured to detect a physiological parameter, a physical parameter, a flow parameter, and/or a movement parameter (col. 2, lines 44-62); wherein the rotor comprises an energy transducer configured to supply wireless energy supply  to the sensor  or an energy store  configured to supply energy to the sensor (col. 4, lines 1-13; col. 6, lines 56-65).
   Wiesener discloses all the limitations set forth above but fails to explicitly disclose  wherein the sensor  is energy self-sufficient.
 However, Frey discloses wherein the sensor  is energy self-sufficient (page 1, [0004]).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Frey within the system of Wiesener in order to suck a fluid into a cavity of a body of a patient thereby maximizing the reliability of the system.
  Regarding claim 2, Wiesener discloses an energy source for the sensor said energy source  configured to transmit energy to the energy transducer in a wireless manner, wherein energy transmitted by the energy source (20) and is convertible by the energy transducer  are designed in a manner such that energy which is provided by the energy source  is converted in the energy transducer of the rotor into an energy form which is necessary for operation of the sensor (col. 4, lines 1-13; col. 6, lines 50-65).
 Regarding claim 3, Wiesener discloses wherein the rotor comprises the energy store wherein the energy store is chargeable by way of via electrical current which is produced in the energy transducer (col. 7, lines 25-35).
 Regarding claim 4, Wiesener discloses wherein the rotor comprises the energy transducer, and the energy transducer is a rotor coil, a photodiode, or a piezoelectric rotor transducer (fig. 1-fig. 2; col. 4, lines 2-13).
 Regarding claim 5, Wiesener discloses wherein the pump casing  and the rotor coil are designed in a manner such that a voltage can be induced in the rotor coil by a rotation of the rotor (col. 4, lines 1-13).
 Regarding claim 6, Wiesener discloses wherein the pump casing  comprises at least one permanent magnet in  a region of the rotor for  induction of a voltage in the rotor coil (col. 8, lines 7-19).
 Regarding claim 7, Wiesener discloses wherein the pump casing  comprises a stator coil, wherein a predefined voltage in the rotor coil can be induced by way of subjecting the stator coil to current (col. 8, lines 8-19).
 Regarding claim 8, Wiesener discloses a control and processing device which is connected to the stator coil and which is designed to activate the stator coil in a manner such that a predefined voltage is induced in the rotor coil (col. 8, lines 1-19).
 Regarding claim 10, Wiesener discloses a pump with a communication unit  for  wireless transmission of sensor signals of the sensor wherein the communication unit  is arranged on or in the rotor (col. 6, lines 54-65).
 Regarding claim 11, Wiesener discloses a pump  with a rotor coil, wherein the rotor coil is designed as a first communication unit as well as an energy transducer (col. 4, lines 1-13).
 Regarding claim 12, Wiesener discloses a pump  with a coding unit which is designed configured to code signals of the sensor sensors and to lead the coded signals further to the communication unit (col. 3, lines 6-31).
 Regarding claim 13, Wiesener discloses a pump wherein the sensor is an acceleration sensor, a gyroscope, a force sensor, a flow sensor, an oxygen sensor, a COQz2 sensor, a proximity sensor, a light sensor, a position sensor, a pressure sensor, a temperature sensor, a magnetic field sensor, a coil, an RFID-sensor, or a pH- sensor (col. 3, lines 6-65).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wiesener et al. in view of Frey et al. as applied to claim 1 above, and further in view of Vystavel et al. (US 2016/0181059).
    Regarding claim 9, Wiesener and Frey disclose all the limitations set forth  in claim 1 but fail to explicitly disclose wherein the pump  comprises a sound source for an energetic coupling to the piezoelectric rotor transducer, or a light source for an energetic coupling to the photodiode.
  However, Vystavel discloses wherein the pump  comprises a sound source for an energetic coupling to the piezoelectric rotor transducer, or a light source for an energetic coupling to the photodiode (fig. 6; page 4, [0054-0058]).
 Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Vystavel within the system of Wiesener and Frey in order to suck a fluid into a cavity of a body of a patient thereby maximizing the reliability of the system.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lahner et al. (US 2012/0170567) discloses transmission method.
Hassel et al. (US 9,074,912) discloses bearing current….converter.
Heinrich et al. (US 2014/0211810) discloses methods…..communication.
Peters et al. (US 2015/0268069) discloses sensor device…..sensor device.
Larcher et al. (US 10,290,209) discloses method……sensor device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP
June 17, 2022

                                                                      /DANIEL PREVIL/                                                                      Primary Examiner, Art Unit 2684